Title: 10th.
From: Adams, John Quincy
To: 


       Between eleven and twelve Mr. Parsons, went for Boston; Amory goes with him in a Chaise as far as Salem: from whence he will proceed in the Stage. I went this evening to Dr. Swett’s with the Intention to pass the evening there, but neither the Doctor nor his Lady were at home; I called upon Putnam, and would have gone with him to Mr. Bradbury’s; but they were all out. I met Little in the Street, he came home with me, and sat half an hour.
       The convention, met at Boston yesterday. About 300 members present; They chose Mr. Hancock president, and as his infirmities are such as will probably prevent him frequently from attending, Judge Cushing was chosen vice-president. But they have not yet proceeded to business of any consequence. Nor does it appear, which party is most likely to prevail: from which we may perhaps infer that in either case, the majority will be small.
      